Citation Nr: 0213722	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  02-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for patellofemoral pain 
syndrome of the left knee.

(The issue of entitlement to service connection for 
patellofemoral pain syndrome of the right knee will be the 
subject of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 2000 to March 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for bilateral patellofemoral pain syndrome.    

The veteran, pro se, appeared and testified at a 
videoconference hearing held in July 2002 at the San Antonio, 
Texas RO, conducted by the undersigned Member of the Board 
sitting in Washington, DC.  A transcript of the hearing has 
been associated with the claims file.

The Board is undertaking additional development on the claim 
of entitlement to service connection for patellofemoral pain 
syndrome of the right knee, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

The RO denied entitlement to service connection for bilateral 
patellofemoral pain syndrome.  As discussed below, the record 
allows for a favorable disposition of the claim as it 
pertains to left knee patellofemoral pain syndrome.  The 
Board has accordingly recharacterized the issue as stated on 
the title page.


FINDINGS OF FACT

1. All notification and development of the claim, as required 
by VA's duty to assist the veteran, has been completed.

2. The competent evidence establishes that current 
manifestations of patellofemoral pain syndrome of the left 
knee, are consistent with a chronic disease first 
diagnosed in service and not attributable to intercurrent 
causes.


CONCLUSION OF LAW

Patellofemoral pain syndrome of the left knee was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from February 18, 2000 to 
March 21, 2000.  She was discharged with uncharacterized 
service for failure to meet procurement medical fitness 
standards.

Prior to enlistment, a DD Form 2246, Applicant Medical 
Prescreening, was completed in February 2, 2000.  The veteran 
reported no history of physical impairments, to include no 
painful or "trick" joints or loss of movement in any joint.  

Enlistment examination on February 4, 2000 revealed no 
abnormalities of the lower extremities or musculoskeletal 
system on clinical evaluation.  The physical profile included 
no limitations, as set forth in section 76 of the examination 
report.  At section 77 of the examination report, the veteran 
was deemed qualified for enlistment.  Her report of medical 
history at the enlistment examination indicated no history of 
orthopedic or lower extremity symptomatology, and she 
described her then present health as "good."

A service treatment note dated February 3, 2000 documents a 
first-visit complaint of bilateral knee pain of one-day 
duration due to trauma sustained during an attempt to 
negotiate a wall known as the "Victory Tower" during the 
second week of physical training at boot camp.  Mild crepitus 
was noted on the left side, and parapatellar tenderness was 
also noted.

A service treatment note dated March 6, 2000 documents the 
second visit for bilateral knee pain, described as bilateral 
knee tenderness of 5 days duration.  Later during the 
examination, the veteran specifically complained of left knee 
pain.  She indicated she had never sought treatment for her 
knee pain.  Examination revealed a popping sensation and the 
knee "giving away" secondary to pain.  Testing for patellar 
grind was positive.  Patellofemoral pain syndrome was 
diagnosed as secondary to left patella alta and severe 
lateral patellar mobility. 

On March 7, 2000, the Entrance Physical Standards Board 
(EPSBD) recommended that the veteran separate from service 
for failure to meet medical procurement standards.  Retention 
was not deemed practical.  

On March 26, 2000, the veteran presented to an emergency room 
in Harris County with left knee pain reportedly from hitting 
a wall in service.  The chief complaint was left knee 
swelling, and positive findings on examination included left 
knee swelling and tenderness.  Recurrent patellar subluxation 
was diagnosed.

April 2000 treatment notes reflect physical therapy 
rehabilitation for left patella subluxation.  The problem 
list noted decreased left knee range of motion, decreased 
left knee strength, and left patella tracks.

Additional treatment and evaluation of the left knee through 
at least July 2000 included chondroplasty of the left patella 
and arthroscopic lateral release of the extensor retinaculum 
of the left knee.  

In the veteran's November 2001 notice of disagreement, she 
argued that her knee disability was not a pre-existing 
injury.

The veteran testified in July 2002 that she is not currently 
under treatment for her knees.  She stated that she submitted 
to VA all pertinent medical treatment records.


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).


To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97). 

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.


Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

In the instant case, however, the duty to notify and assist 
the veteran has been met to the extent that has allowed for a 
grant of entitlement to service connection.  Any deficiency 
in VA's assistance to the veteran with this particular claim 
is therefore harmless error.


Service Connection

The evidentiary record establishes a current left knee 
disability because the competent evidence of record reflects 
post-service diagnoses and treatment for left knee 
patellofemoral pain syndrome.

Likewise, the competent medical evidence shows that the 
veteran was diagnosed with and treated in service for the 
same disability, patellofemoral pain syndrome of the left 
knee.  The EPSBD, after reviewing its own medical evaluation, 
recommended a medical discharge of the veteran, and this 
suggests their belief that the left knee disorder was of a 
chronic nature. 

The veteran sought private medical treatment within the same 
month she separated from service.  Physical therapy began 
immediately, and surgical treatment was performed less than 
three months after separation.

In sum, the competent and probative evidence, to include 
persuasive evidence of continuity of symptomatology after 
discharge, shows that a chronic disease was diagnosed in 
service so as to permit a finding of service connection 
pursuant to 38 C.F.R. § 3.303(b).  

The EPSBD and the RO determined that the veteran's bilateral 
knee disability existed prior to service.  The Board, 
however, finds that the competent evidence indicates 
otherwise.  

For instance, no positive findings or complaints were noted 
either at the enlistment examination or the pre-service 
screening.  There is no history of treatment prior to 
service, and the veteran completed at least one week of 
physical training before presenting with her first complaint 
of knee pain.  

Although there is a treatment record with a date of February 
3, 2000, a date before active service, that date is plainly 
incorrect because it is a date before her service began, and 
that very treatment note indicates it was the second week of 
boot camp.  The follow-up treatment on March 6, 2000 suggests 
the initial treatment of the left knee was on March 3, 2000, 
rather than February 3, 2000.  Virtually all indications 
suggest the physician simply misdated the treatment note.

After a careful review of the evidence of record, the Board 
concludes that the competent and probative evidence is in 
favor of the claim.


ORDER

Entitlement to service connection for patellofemoral pain 
syndrome of the left knee is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

